The words of the indictment were "with force and arms in the county aforesaid, feloniously, willfully, and wittingly did falsely make, forge, and counterfeit, and cause and procure to be falsely made, forged, and counterfeited, and wittingly aid and assist in the false making, forging, and counterfeiting a certain acquittance," etc.
A motion in arrest of judgment was made on the ground of insufficiency in the bill, which motion was overruled by the court, on which the defendant appealed to this Court.
The question for this Court is, in substance, whether the State be entitled to any judgment upon the finding of the jury. The false making or alteration of any written instrument whereby another may be prejudiced, with intent to deceive or defraud, by the common law constitutes a forgery. The indictment clearly contains such a charge; and the defendant being found guilty of everything contained therein, there must be judgment for the State.
HALL, J., DANIEL, J., and RUFFIN, J., concurred.
Cited: S. v. Lamb, 65 N.C. 423; S. v. Leak, 80 N.C. 406.